Exhibit 10.1
COVANTA HOLDING CORPORATION
NON-QUALIFIED STOCK OPTION AGREEMENT
FOR EMPLOYEES AND OFFICERS
THIS NON-QUALIFIED STOCK OPTION AGREEMENT (the “Agreement”), is made as of this
day of October ___, 2020 (the “Grant Date”) between Covanta Holding Corporation,
a Delaware corporation (the “Company”), and ___________________________ (the
“Recipient”). Capitalized terms used herein that are not otherwise defined shall
have the meaning ascribed to them in the Covanta Holding Corporation 2014 Equity
Award Plan (the “Plan”).
WITNESSETH:
WHEREAS, the Company desires to provide the Recipient with the opportunity to
purchase shares of its common stock, par value $0.10 per share (“Common Stock”),
in accordance with the terms of the Plan; and
WHEREAS, the Recipient wishes to acquire the right to purchase shares of Common
Stock granted hereby.
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements hereinafter contained, the parties hereto mutually covenant and agree
as follows:
1.Grant of Non-Qualified Stock Option. The Company hereby grants to the
Recipient a Non-Qualified Stock Option to purchase all or part of an aggregate
of _________________ (___________) shares of Common Stock, on the terms and
conditions set forth in the Plan, subject to the vesting, exercise and other
requirements set forth in this Agreement, to the extent not inconsistent with
the Plan (the “Option”). The Option is not intended to qualify as an incentive
stock option, as defined in and subject to Section 422 of the Internal Revenue
Code (“Code”).
2.Purchase Price. The per share purchase price of the shares of Common Stock
issuable upon exercise of the Option shall be ___________________ ($__.__),
which shall be not less than 100% of the Fair Market Value per share (as
determined by the Committee in accordance with the Plan) on the Grant Date.
3.Term. The term of the Option shall expire as of the earliest of the following:
(a)With respect to any portion of the Option that vests in accordance with
either Section 4(a) or Section 4(b) below, the date that is three (3) years from
the date on which such portion vests;
(b)the date the Recipient’s relationship as a Service Provider to the Company,
or any Subsidiary or Affiliate, is terminated for Cause; or



--------------------------------------------------------------------------------



(c)the date that is twelve (12) months after the Recipient’s relationship as a
Service Provider to the Company, or any Subsidiary or Affiliate, is terminated
(including by reason of the Recipient’s death or Disability) other than for
Cause;
provided, however, that in the case of the expiration of the Option pursuant to
Section 3(c) above, if the exercise of the Option on the last business day prior
to the expiration date is prevented by any requirement of federal, state or
foreign law with respect to securities or any other applicable law, regulation
or requirement of any stock exchange or market system upon which the shares of
Common Stock are listed or traded, the Option shall remain exercisable until
thirty (30) days after the date the Recipient is notified by the Company that
the Option is exercisable, but in any event no later than the applicable
expiration date set forth in Section 3(a).
In the event of the termination of the Recipient’s relationship as a Service
Provider to the Company (or any Subsidiary or Affiliate) due to any reason other
than Cause, the Recipient shall forfeit all rights hereunder with respect to any
non-vested portion of the Option as of the date of such termination; provided,
however, that in the event Recipient’s relationship as a Service Provider to the
Company (or any Subsidiary or Affiliate) is terminated due to retirement at the
age of 65 or older or with a sum of age (minimum age requirement is 55 years)
and years of service with the Company on the date of retirement equal to at
least 75, then the non-vested portion of the Option shall continue to vest in
accordance with Section 4 hereof. In the event of termination of the Recipient’s
relationship as a Service Provider to the Company (or any Subsidiary or
Affiliate) for Cause, the Recipient shall forfeit all rights hereunder with
respect to any vested or non-vested portions of the Option as of the date of
such termination.
4.Vesting.
(a)Subject to any forfeiture provisions in this Agreement or in the Plan, and
unless expressly provided to the contrary hereunder, the Recipient shall become
vested in the Option, to the extent the Recipient is engaged as a Service
Provider to the Company (or any Subsidiary or Affiliate), as of each applicable
vesting date, as of the close of business on the applicable vesting date shown
below:

Applicable Vesting DatePortion of the Option Vesting on the Applicable Vesting
DateThe first anniversary of the Grant Date
1/3 of the shares covered by the Option


The second anniversary of the Grant Date
1/3 of the shares covered by the Option


The third anniversary of the Grant Date
1/3 of the shares covered by the Option



(b)Notwithstanding anything to the contrary in this Section 4, (i) in the event
of a Change in Control or (ii) in the event of a sale of fifty percent (50%) or
more of the fair market value of assets of the Company, including for example,
without limitation, the sale of the Company’s U.S. Waste-to-Energy business, in
either case while the Recipient is engaged as a Service Provider to the Company
(or any Subsidiary or Affiliate), the Option will fully vest.
5.Non-Transferability. The Option may not be sold, pledged, assigned,
hypothecated, transferred or disposed of in any manner other than (i) by will or
the laws of descent and distribution or (ii) pursuant to a qualified domestic
relations order (as defined in the


2



--------------------------------------------------------------------------------



Code or Title I of the Employee Retirement Income Security Act of 1974, as
amended, or the rules thereunder). The Option may be exercised during the
lifetime of the Recipient only by the Recipient, or by the guardian or legal
representative of the Recipient, or by an alternate payee pursuant to a
qualified domestic relations order. Any attempt to assign, pledge or otherwise
transfer the Option, or any right or privilege conferred thereby, contrary to
the Plan, or the sale or levy or similar process upon the rights and privileges
conferred hereby shall be void.
6.Method of Exercising Option.
(a)Subject to the terms and conditions of this Agreement, the Option may be
exercised, to the extent it is vested, by written notice delivered to the
Company or its designated representative in the manner and at the address for
notices set forth in Section 12(d) hereof. Such notice shall state that the
Option is being exercised thereby and shall specify the number of shares of
Common Stock involved.
(b)The Option shall be deemed exercised when the Company receives: a properly
executed written notice of exercise signed by the person entitled to exercise
the Option, and full payment of the purchase price for the shares of Common
Stock with respect to which the Option is exercised. Acceptable forms of
consideration for payment of the purchase price include:
a.cash (in the form of a certified or bank check or such other instrument as the
Company may accept);
b.other shares of Common Stock owned on the date of exercise of the Option by
the Recipient based on the Fair Market Value of the Common Stock on the date the
Option is exercised;
c.any combination of (i) and (ii) above;
d.by delivery of a properly executed exercise notice together with such other
documentation as the Committee and a qualified broker, if applicable, shall
require to effect an exercise of the Option, and delivery to the Company of the
proceeds required to pay the purchase price; or
e.by requesting that the Company withhold such number of shares of Common Stock
then issuable upon exercise of the Option as will have a Fair Market Value equal
to the purchase price of the Shares being acquired upon the exercise of the
Option.
i.The Company shall issue and deliver, in the name of the person exercising the
Option, a certificate representing such shares of Common Stock as soon as
practicable after notice and payment are received and the exercise is approved.
ii.The Option may be exercised in accordance with the terms of the Plan and this
Agreement with respect to any whole number of shares subject to the Option, but
in no event


3



--------------------------------------------------------------------------------



may an Option be exercised as to fewer than one hundred (100) shares at any one
time, or the remaining shares covered by the Option if less than two hundred
(200).
iii.The Recipient shall have no rights of a stockholder with respect to shares
of Common Stock to be acquired by the exercise of the Option until the date of
issuance of a certificate or certificates representing such shares. Except as
otherwise expressly provided in the Plan, no adjustment shall be made for
dividends or other rights for which the record date is prior to the date such
stock certificate is issued. All shares of Common Stock purchased upon the
exercise of the Option as provided herein shall be fully paid and
non-assessable.
iv.The Recipient agrees that no later than the date as of which an amount first
becomes includible in Recipient’s gross income for federal income tax purposes
with respect to the Option, the Recipient shall pay to the Company, or make
arrangements satisfactory to the Company regarding the payment of, any federal,
state, local or foreign taxes of any kind required by law to be withheld with
respect to such amount. Withholding obligations may be settled with Common
Stock, including Common Stock that is acquired upon exercise of the Option. The
obligations of the Company under this Agreement and the Plan shall be
conditional on such payment or arrangements, and the Company, its Affiliates and
Subsidiaries shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment otherwise due to the Recipient.
7.Adjustment upon Changes in Capitalization. Subject to any required action by
the stockholders of the Company and the terms of the Plan, if, during the terms
of this Agreement, there shall be any increase or decrease in the number of
issued shares of Common Stock resulting from a stock split, reverse stock split,
stock dividend, combination or reclassification of the Common Stock or any other
increase or decrease in the number of issued shares of Common Stock effected
without receipt of consideration by the Company (as defined in Section 12 of the
Plan), the Committee may, in its sole discretion, make an appropriate and
equitable adjustment in the aggregate number, kind and purchase price of shares
subject to this Option; provided, however, that in no event shall the purchase
price be adjusted below the par value of a share of Common Stock, nor shall any
fraction of a share be issued upon the exercise of the Option.
8.Rights of Recipient. In no event shall the granting of the Option or the other
provisions hereof or the acceptance of the Option by the Recipient interfere
with or limit in any way the right of the Company, an Affiliate or Subsidiary to
terminate the Recipient’s employment at any time, nor confer upon the Recipient
any right to continue in the employ of the Company, an Affiliate or Subsidiary
for any period of time or to continue the Recipient’s present or any other rate
of compensation.
9.Incorporation of the Plan. Notwithstanding the terms and conditions contained
herein, this Agreement shall be subject to and governed by all the terms and
conditions of the Plan, which is hereby incorporated by reference. In the event
of any discrepancy or inconsistency between the terms and conditions of this
Agreement and of the Plan, the terms and conditions of the Plan shall control.


4



--------------------------------------------------------------------------------



10.Interpretation. The interpretation and construction of any terms or
conditions of the Plan, or of this Agreement or other matters related to the
Plan by the Committee, shall be final and conclusive.
11.Construction.
v.Successors. This Agreement and all the terms and provisions hereof shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective legal representatives, heirs and successors, except as expressly
herein otherwise provided.
vi.Entire Agreement; Modification. This Agreement contains the entire
understanding between the parties with respect to the matters referred to
herein. Subject to Section 15(c) of the Plan, this Agreement may be amended by
the Board or the Committee at any time.
vii.Capitalized Terms; Headings; Pronouns; Governing Law. Capitalized terms used
and not otherwise defined herein are deemed to have the same meanings as in the
Plan. The descriptive headings of the respective sections and subsections of
this Agreement are inserted for convenience of reference only and shall not be
deemed to modify or construe the provisions which follow them. Any use of any
masculine pronoun shall include the feminine and vice-versa and any use of a
singular, the plural and vice-versa, as the context and facts may require. The
construction and interpretation of this Agreement shall be governed in all
respects by the laws of the State of Delaware.
viii.Notices. Each notice relating to this Agreement shall be in writing and
shall be sufficiently given if delivered by registered or certified mail, or by
a nationally recognized overnight delivery service, with postage or charges
prepaid, to the address hereinafter provided in this Section 11(d). Any such
notice or communication given by first-class mail shall be deemed to have been
given two business days after the date so mailed, and such notice or
communication given by overnight delivery service shall be deemed to have been
given one business day after the date so sent, provided such notice or
communication arrives at its destination. Each notice to the Company shall be
addressed to it at its offices at 445 South Street, Morristown, New Jersey 07960
(attention: Chief Financial Officer), with a copy to the Secretary of the
Company or to such other designee of the Company. Each notice to the Recipient
shall be addressed to the Recipient at the Recipient’s address shown on the
signature page hereof.
ix.Severability.    Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement or the application thereof to any party
or circumstance shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the minimal extent of such provision or the
remaining provisions of this Agreement or the application of such provision to
other parties or circumstances.


5



--------------------------------------------------------------------------------



x.Counterpart Execution. This Agreement may be executed in counterparts, each of
which shall constitute an original and all of which, when taken together, shall
constitute the entire document.
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its officer thereunto duly authorized, and the Recipient has executed this
Agreement all as of the day and year first above written.
COVANTA HOLDING CORPORATION
By:                             
Its:                            
RECIPIENT:
                            
RECIPIENT’S ADDRESS:
                            
                            




6

